Case: 09-40316 Document: 00511320707 Page: 1 Date Filed: 12/14/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 14, 2010
                                     No. 09-40316
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

GASTON CHARLES, JR.,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 3:99-CR-6-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Gaston Charles, Jr., federal prisoner # 62298-079, was convicted in 2000
of two counts of possession with intent to distribute cocaine base in violation of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-40316 Document: 00511320707 Page: 2 Date Filed: 12/14/2010

                                   No. 09-40316

21 U.S.C. § 841(a)(1) and (b)(1)(C) and one count of possession with intent to dis-
tribute five or more grams of cocaine base in violation of § 841(a)(1) and (b)(1)(B).
He appeals the denial of his motion for a sentence reduction pursuant to 18
U.S.C. § 3582(c)(2) based on amendments to the sentencing guidelines governing
crack cocaine.
      Although Charles acknowledges that his guideline range was ultimately
determined pursuant to the career offender enhancement under U.S.S.G.
§ 4B1.1, he contends that the district court erred in deciding that he was ineligi-
ble for relief under § 3582(c)(2). He also argues that the district court otherwise
had the authority to resentence him in light of the advisory guideline system in
effect following United States v. Booker, 543 U.S. 220 (2005); the discretion in
sentencing afforded to the district court under Gall v. United States, 552 U.S. 38
(2007), and Kimbrough v. United States, 552 U.S. 85 (2007); and the district
court’s authority to grant a downward departure under the guidelines. Charles
contends that he was also entitled to reconsideration of the § 3553(a) factors un-
der the advisory guideline system and that the district court abused its discre-
tion by failing adequately to consider the § 3553(a) factors or to state for the
record its reasons for not considering them.
      The denial of the § 3582(c)(2) motion is reviewed for abuse of discretion.
See United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130
S. Ct. 3462 (2010). Charles’s guideline range was not derived from the quantity
of crack cocaine involved in his offenses, but rather from his career offender stat-
us under § 4B1.1. “The crack cocaine guideline amendments do not apply to
prisoners sentenced as career offenders.” United States v. Anderson, 591 F.3d
789, 791 (5th Cir. 2009). Accordingly, the district court did not abuse its discre-
tion in concluding that a reduction was not permitted under § 3582(c)(2). See id.
Because Charles was not eligible for a reduction under § 3582(c)(2), the court
was not required to reach the question whether the § 3553(a) factors warranted
a reduction. See Dillon v. United States, 130 S. Ct. 2683, 2691-92 (2010).

                                          2
    Case: 09-40316 Document: 00511320707 Page: 3 Date Filed: 12/14/2010

                                  No. 09-40316

      Regarding Charles’s contention that the district court otherwise had the
discretion to resentence him to a lesser sentence, § 3582(c)(2) proceedings are not
full resentencings. Dillon, 130 S. Ct. at 2690-94. The principles of Booker and
its progeny do not apply to § 3582(c)(2) proceedings, and a sentencing court lacks
discretion to reduce the sentence any further than the reduction allowed under
§ 1B1.10. Id.; United States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert. denied,
130 S. Ct. 517 (2009). Charles’s arguments are unavailing.
      The judgment is AFFIRMED.




                                         3